     Case 2:18-cv-03669-PA-AGR Document 36 Filed 10/15/18 Page 1 of 5 Page ID #:221



1     J. Daniel Jung (State Bar No. 243436)
      Anderson & Jung
2     445 S. Figueroa St. 31st Floor
      Los Angeles, California 90071
3     (213) 612-7773
      daniel@andersonjung.com
4
      Attorney for Defendants
5
6
7
8                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
9                               WESTERN DIVISION - LOS ANGELES
10                                              Case No.: 2:18-CV-03669 PA (AGRx)
      ROBERT SKAZEL,
11                                              OPPOSITION TO PLAINTIFF’S
                   Plaintiff,                   APPLICATION TO EXTEND TIME FOR
12                                              SERVICE ON DEFENDANTS THOMAS
            vs.                                 VALFRID ANDERSON and DANIEL
13                                              JUNG, BOTH INDIVIDUALLY AND DBA
                                                ANDERSON & JUNG.
14    THOMAS VALFRID ANDERSON
      and DANIEL JUNG, both
15    individually and dba ANDERSON &           Place:       Courtroom Room 9(A)
      JUNG,                                     Date:        November 5, 2018
16                                              Time         1:30 p.m.
                   Defendants.
17                                              Honorable Percy Anderson
18
19    I.    Introduction
20          Robert Skazel (“Plaintiff”) and his collaborator, Mia Weiss (aka Mia Florentine
21    Weiss) posted Plaintiff’s alleged copyrighted photograph on Wikimedia Commons to
22    induce unsuspecting victims, such as Defendants (as defined below), to download the
23    photo so that Plaintiff may extract settlements by threat of expensive litigation.
24          Plaintiff asks for more time, on the eve of a motion to dismiss, despite having
25    more than 5 months properly to serve Defendants, now to serve Defendants.
26          In the hopes of obtaining a quick default judgment, Plaintiff submitted fraudulent
27    documents to this Court, which falsely claimed that this lawsuit was served upon an
28    agent of Defendants. Jonah A Grossbardt, the attorney for Plaintiff, certified under oath,

      18-CV-03669-PA (AGRx)                       -1-               OPPOSITION TO MOTION
                                                                          TO EXTEND TIME
     Case 2:18-cv-03669-PA-AGR Document 36 Filed 10/15/18 Page 2 of 5 Page ID #:222



1     based upon personal knowledge, that Douglas Palmer was an agent of service of process
2     for Defendants. This sworn declaration is false.
3
4     II.   Relevant Factual Background
5           On or about May 1, 2018, Plaintiff filed his Complaint against Defendants Daniel
6     Jung and Thomas Valfrid Anderson both individually and d.b.a. Anderson & Jung.
7     (“Defendants”) for copyright infringement of a photo purported to be owned by Robert
8     Skazel (“Plaintiff”).
9           On or about May 14, 2018, Plaintiff’s attorney, Jonah A. Grossbardt, certified
10    under penalty of perjury, that Defendants were personally served with a Summons and a
11    copy of the Complaint, by serving Douglas Palmer, who is not the agent of Defendants
12    but the front door security guard on the first floor. Defendants’ offices are on the 31st
13    floor. Plaintiff never claimed substituted service and additionally never mailed a copy of
14    the Summons and Complaint to Defendants as is required under Fed. R. Civ. P. 4.
15    Plaintiff has still not served Defendants properly.
16          On May 16, 2018, this Court notified Plaintiff of the discrepancy that his proofs of
17    service stated substituted service but the declaration of the server never stated that he had
18    mailed a copy to Defendants. (See Exhibit A, page 2, Entry #15)
19          On June 14, 2018, under penalty of perjury, Jonah A. Grossbardt, attorney for
20    Plaintiff, certified that the security guard was in fact the agent for Defendants, thereby
21    claiming personal service upon Defendants. However, Defendants never authorized
22    anyone to accept service of their behalf. (See Jung Decl. ¶¶ 4-6.) Therefore, Jonah A.
23    Grossbardt’s Proof of Service filed was deficient in violation of Fed. R. Civ. P. 4.
24    Therefore, Jonah Grossbardt’s Proof of Service filed was deficient in violation of Fed. R.
25    Civ. P. 4.
26          On June 15, 2018, default was entered, based upon the fraudulent proof of service
27    and the false declaration of Jonah A. Grossbardt.
28

      18-CV-03669-PA (AGRx)                       -2-                OPPOSITION TO MOTION
                                                                           TO EXTEND TIME
     Case 2:18-cv-03669-PA-AGR Document 36 Filed 10/15/18 Page 3 of 5 Page ID #:223



1            On August 21, 2018, this Court granted Defendants’ motion to vacate default
2     judgment. That motion was expressly unopposed by Plaintiff by a filing from Plaintiff
3     filed in connection therewith.
4            On October 1, 2018, Plaintiff had a meet and confer regarding this motion.
5     Defendant refused to waive service in this case as this request was made 153 days after
6     the filing of this complaint. (See Grosbart Decl. ¶ 2. ECF #34-1.)
7            On October 8, 2018, Plaintiff filed the instant motion to extend the deadline to
8     serve defendants. In this motion, Plaintiff admits that he was aware was aware of the
9     invalid service since July 20, 2018. (See ECF #34 at 2:18-20.) Therefore, Defendant
10    waited 90 days after learning of the defective service to file this motion.
11           To this date, Plaintiff failed to properly serve Defendants. (See Jung Decl. ¶ 8.)
12
13    III.   Discussion.
14           A.    The Legal Standard
15           For Plaintiff to be granted an extension of time to serve Plaintiff should show
16    good cause under Rule 4(m). See Boudette v. Barnette, 923 F.2d 745, 755 (9th Cir.
17    1991). A plaintiff may be required to show the following factors in order to bring the
18    excuse to the level of good cause: (1) the party to be served received actual notice of the
19    lawsuit; (2) the defendant would suffer no prejudice; and (3) plaintiff would be severely
20    prejudiced if his complaint were dismissed. In re Sheehan, 253 F.3d 507, 512 (9th Cir.
21    2001), citing Boudette, 923 F.2d at 756 and Hart v. United States, 817 F.2d 78, 80-81
22    (9th Cir. 1987).
23           B.    Plaintiff Has Not Shown Good Cause.
24           There is no dispute that as of the filing of this complaint, there has been no proper
25    service of this lawsuit, over 160 days from the filing of this lawsuit.
26           As of the date of the filing of this motion, it has been 161 days from the initial
27    filing of the complaint in violation of Fed. R. Civ. P. 4(m). In fact it Plaintiff waited 81
28    days from learning of the defective service to file this motion.

      18-CV-03669-PA (AGRx)                        -3-               OPPOSITION TO MOTION
                                                                           TO EXTEND TIME
     Case 2:18-cv-03669-PA-AGR Document 36 Filed 10/15/18 Page 4 of 5 Page ID #:224



1           Plaintiff had not shown any facts that would indicate good cause for this delay.
2     Plaintiff getting caught in a scheme to obtain a default judgment by junk service cannot
3     be considered good cause.
4           Defendants’ insistence on proper service after catching Plaintiff attempting junk is
5     not unreasonable.
6           C.     Plaintiff’s Continuing Misrepresentation of Facts to this Court
7           Plaintiff now claims he attempted to negotiate with Defendants to waive service
8     sometime around August 8, 2018 yet strangely enough Plaintiff then claims he did not
9     know Defendants would refuse to waive service until September 7, 2018. (ECF #34 at
10    2:19-3:2 and ECF #34 3:8-7.) How would one not be aware of Defendants’ refusal to
11    waive service until a month after Defendants refused to waive service?
12
13          D.     Plaintiff Has Not Shown Severe Prejudice.
14          Here Plaintiff has the burden of proof to show he will suffer severe prejudice if the
15    case is dismissed.
16          Plaintiff’s first argument that he must pay for a re-filing fee is without merit. If
17    this court finds that filing fees are considered severe prejudice, then responding to a
18    motion to set a default hearing, caused by the Plaintiff’s actions, would also rise to that
19    level. All filing fees, including fee waivers, should then be granted on all motions if this
20    court finds the burden of re-filing to be severely prejudicial. Additionally, the third
21    element in the case of In re Sheehan, would not even be required.
22           Plaintiff’s second argument that he is only entitled to the past three years of
23    damages is also without merit, because he choose to wait nearly two and a half years to
24    file his case. Plaintiff clearly did not mitigate his damages. Additionally, Plaintiff has not
25    attached any evidence whatsoever to show any damage amounts that would be lost
26    except for allegations that he would lose the ability to collect some unknown amount due
27    to their inability to mail a copy of the complaint after being given notice that he had to
28    do so on at least three occasions.

      18-CV-03669-PA (AGRx)                       -4-                OPPOSITION TO MOTION
                                                                           TO EXTEND TIME
     Case 2:18-cv-03669-PA-AGR Document 36 Filed 10/15/18 Page 5 of 5 Page ID #:225



1           E.     Defendants’ Have and Will Continue to Suffer Prejudice due to
2                  Plaintiff’s Refusal to Properly Serve the Complaint.
3           Defendants will suffer prejudice if the time for service is extended.
4           Currently, Defendants are not working full-time attorneys and thus it has taken a
5     great toll on Defendants to learn how to defend this lawsuit.
6           Having a new action with a single new complaint will aide Defendants in
7     impleading Mia Weiss as she is a German citizen. Being a German citizen, Defendants
8     are required to translate all the documents into German and serve her in Germany in
9     compliance with the Hague Convention.
10          Lastly, as the Court is already aware, the Defendants have already been harmed by
11    the Plaintiff’s actions due to having to file several documents due to his failure to
12    properly serve the Summons and Complaint upon them.
13
14    IV.   Conclusion
15          As shown, there is no good cause to extend the service period for Plaintiff given
16    that the Plaintiff has intentionally deceived the court for his benefit. Plaintiff failed to
17    show a severe burden for the court to enforce the rules on Defendants. In contrast,
18    Defendants have shown a burden on themselves as a result of Plaintiff’s malfeasance.
19          Therefore this court should deny Plaintiff’s motion.
20
21    Dated:       October 15, 2018
22
23                                                    Respectfully Submitted,
24
25                                                    /s/ J. Daniel Jung
26                                                    J. Daniel Jung,
                                                      Attorney for Defendants
27
28

      18-CV-03669-PA (AGRx)                        -5-                 OPPOSITION TO MOTION
                                                                             TO EXTEND TIME
